UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* FAR EAST ENERGY CORPORATION (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 9 Pages Exhibit Index: Page 8 CUSIP No.: 307325100 Page2 of9 Pages 1. Names of Reporting Persons. DART ENERGY INTERNATIONAL PTE. LTD. 2. Check the Appropriate Box if a Member of a Group (a) [ ] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Singapore Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power - 0 - 6. Shared Voting Power - 0 - 7. Sole Dispositive Power - 0 - 8. Shared Dispositive Power - 0 - 9. Aggregate Amount Beneficially Owned by Each Reporting Person - 0 - Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (9) 0.0% Type of Reporting Person: CO CUSIP No.: 307325100 Page3 of9 Pages 1. Names of Reporting Persons. DART ENERGY LTD. 2. Check the Appropriate Box if a Member of a Group (a) [ ] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Australia Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power - 0 - 6. Shared Voting Power - 0 - 7. Sole Dispositive Power - 0 - 8. Shared Dispositive Power - 0 - 9. Aggregate Amount Beneficially Owned by Each Reporting Person - 0 - Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (9) 0.0% Type of Reporting Person: HC Page4 of9 Pages Item 1(a). Name of Issuer: Far East Energy Corporation (the “Issuer”). Item 1(b). Address of Issuer’s Principal Executive Offices: 363 N. Sam Houston Parkway East, Suite 380, Houston, Texas77060 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i)Dart Energy International Pte. Ltd. (“DEIPL”); ii)Dart Energy Ltd. (“DEL”). This Statement relates to Shares (as defined herein) directly beneficially owned by DEIPL, and indirectly beneficially owned by DEL, the majority shareholder of DEIPL. Item 2(b). Address of Principal Business Office or, if None, Residence: i)The address of the principal business office of DEIPL is 152 Beach Road, #19-01/04 The Gateway East, Singapore 189721; ii)The address of the principal business office of DEL is Level 11, Waterfront Place, 1 Eagle Street, Brisbane QLD 4000. Item 2(c). Citizenship: i)DEIPL is incorporated in Singapore; ii)DEL is incorporated in Australia. Item 2(d). Title of Class of Securities: Common Stock, $0.001 par value per share (the “Shares”) Item 2(e). CUSIP Number: Item 3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: This Item 3 is not applicable. Page5 of9 Pages Item 4. Ownership: Item 4(a) Amount Beneficially Owned As of December 31, 2011, each of the Reporting Persons may be deemed the beneficial owner of 0 Shares. Item 4(b) Percent of Class: The number of Shares of which each of the Reporting Persons may be deemed the beneficial owner constitutes 0.0% of Shares outstanding. (There were 342,209,884 Shares outstanding as of November 4, 2011, according to the Issuer’s quarterly report on Form 10-Q, filed November 14, 2011.) Item 4(c) Number of Shares of which such person has: DEIPL and DEL: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereofeach of the Reporting Personshas ceased to be thebeneficial owner of more than five percent of the class of securities, check the following[X]. Item 6. Ownership of More than Five Percent on Behalf of Another Person: This Item 6 is not applicable. Page6 of9 Pages Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: This Item 7 is not applicable Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below I certifythat, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page7 of9 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DART ENERGY INTERNATIONAL PTE. LTD. By: /s/Nicholas Davies Name: Nicholas Davies Title: Director DART ENERGY LTD. By: /s/Nicholas Davies Name: Nicholas Davies Title: Director February 14, 2012 Page8 of9 Pages EXHIBIT INDEX Ex. Page No. A Joint Filing Agreement 9 Page9 of9 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G with respect to the Common Stock of Far East Energy Corporation dated as of February 14, 2012 is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. DART ENERGY INTERNATIONAL PTE. LTD. By: /s/Nicholas Davies Name: Nicholas Davies Title: Director DART ENERGY LTD. By: /s/Nicholas Davies Name: Nicholas Davies Title:
